Citation Nr: 1206292	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.  He received multiple awards and decorations, including the Purple Heart Medal.  He died in October 2006.  The appellant in this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  

In May 2010, the appellant testified at a Board hearing at the RO.  At the hearing, the appellant revoked power of attorney in favor of The American Legion.  The appellant was advised of her right to seek alternative representation, but she has not elected to do so.  

In July 2010, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is sufficient to establish that during World War II, the Veteran was forcibly detained for three days by enemy forces and experienced psychological hardships during his period of detention.  

2.  According to his certificate of death, the Veteran died in October 2006 from ischemic cardiomyopathy.  


CONCLUSION OF LAW

Absent affirmative evidence to the contrary, a disability legally presumed to have been incurred during the Veteran's active service caused his death.  38 U.S.C.A. §§ 101(32), 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Background

The Veteran's available military personnel records show that he served as a radio operator during World War II while attached to the 87th Mountain Infantry Regiment, 10th Mountain Division.  He was awarded the Purple Heart Medal in June 1945 and the Bronze Star Medal in July 1945.  

The record on appeal includes a July 1945 citation from the 10th Mountain Division Headquarters attesting to the Veteran's meritorious service as a radio operator during combat operations in the Apennine Mountains and Po Valley, Italy, from January to May 1945, during which his company engaged in "savage firefights with the enemy."  

The record also includes records from the Office of the Surgeon General indicating that in February 1945 the Veteran was treated at an aid station for artillery shell fragment wounds to the nose.  

In February 1946, following his separation from active service, the Veteran submitted an original application for VA compensation benefits, seeking service connection for residuals of a shrapnel wound injury to the nose.  On his application, the appellant described an incident which occurred in February 1945 in Corona, Mount Belvedere, Italy, in which he and his unit came under intense shelling from the enemy and he was struck by a piece of shrapnel.  He indicated that because he was the only radio operator in his company, however, he could not be transferred to a field hospital so he was treated at an aid station and returned to his unit.  

In a February 1946 rating decision, the RO granted service connection for residuals of shrapnel wounds to the nose with headaches and nosebleeds and assigned an initial 10 percent disability rating, effective November 25, 1945.  The 10 percent disability rating remained in effect until the Veteran's death.  

In October 2006, the Veteran died.  According to his certificate of death, the cause of his death was ischemic cardiomyopathy.  The approximate time between onset and death was greater than 10 years.  

The record on appeal also includes VA clinical records noting a history of coronary artery disease, status post coronary artery bypass graft and myocardial infarction with pacemaker placement in August 2003.  

In December 2006, the appellant submitted an application for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.  The appellant alleged that the Veteran had been a POW during World War II and that she was therefore entitled to presumptive service connection for the cause of the Veteran's death from heart disease.

Following receipt of the appellant's claim, both the RO and the appellant expended considerable efforts to obtain service department records establishing the Veteran's POW status.  These efforts included multiple requests to the National Personnel Records Center (NPRC) and the National Archives.  The NPRC ultimately responded that the Veteran's records had likely been destroyed in the 1973 fire at that facility and that a search of their listed World War II POW's was negative for any reference to the Veteran.  Similarly, the National Archives POW Coordinator responded that a search of archive records was negative for any information concerning the POW status of the Veteran.  

In support of her claim, the appellant submitted a December 2007 letter from the archivist of the 10th Mountain Division Resource Center who indicated that he had searched the morning reports for the 87th Mountain Infantry Regiment, Company L, which was the Veteran's unit during World War II, but found no mention of the Veteran having been taking prisoner.  He noted that the 10th Mountain Division's records showed that there had been 20 listed POW's among the men who had served in Italy but that the Veteran was not among those listed.  The archivist noted that the records did document that the Veteran had been wounded in action in February 1945 during the 10th Mountain Division's first major offensive in Italy.  The archivist also noted that records showed that the appellant had been awarded the Purple Heart Medal for his wounds and had been awarded a Bronze Star Medal for his services during the Apennines and Po River Battles.  

In an August 2008 statement and during her May 2010 Board hearing, the appellant indicated that in February 2005, she had accompanied the Veteran to a VA medical appointment in which his POW status was discussed.  She recalled that the Veteran became very agitated and insisted that he had not been a POW.  When they returned home, the appellant asked the Veteran about his POW status.  He described an incident during World War II in which he had been captured by a German patrol and brought to a military holding facility for allied prisoners.  Because he was Jewish, the Veteran indicated that he had been very fearful of being sent to a concentration camp.  Thus, he managed to make an escape from the prison three days later and was able to rejoin his company.  The appellant asked the Veteran why he had never told the story before and he responded that he had never thought of himself as a POW.  

In a May 2010 letter, the archivist of the 10th Mountain Division Resource Center indicated that since his prior letter, he had located a memoir written by [redacted], who had been a member of the Veteran's company during World War II.  He noted that the memoir described the 10th Mountain Division's second major offensive which had occurred in March 1945 in Italy.  During this offensive, Mr. [redacted] recalled that some Americans had been taken prisoner.  In the confusion of battle, however, they were able to escape back to the American lines before the Germans had an opportunity to ship them out to POW camps.  The archivist noted that he had again reviewed the official names of POWs from the 10th Mountain Division and noted that only two from this period had been listed even though the memoir made it sound as if there had been many more.  The archivist noted that this could explain the absence of official records relating to some men's POW status.  He indicated that it was his opinion that the memoir lent credence to the Veteran's account of having been taken prisoner and led him to believe that there may have been more very short-term prisoners that he had initially assumed based on official records.  The archivist explained that in the heat of battle, men frequently went missing and that it was reasonable to assume that if the Veteran had been taken prisoner, but had managed to escape and return to his unit during heavy combat, his absence might not have been noted in official records.  

In a November 2011 letter, the Veteran's physician indicated that the Veteran's cardiac condition was as likely as not related to his combat service during World War II.  

Applicable Law

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a Veteran is a former POW, certain enumerated diseases shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge or release from active service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  The enumerated diseases include atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease and their complications (including myocardial infarction, congestive heart failure and arrhythmia)).  See 38 C.F.R. 3.309(c)(1) (2011); cf. 38 U.S.C.A. §§ 1112(b)(1)(B), (b)(2)(L) (2011) (requiring that the former POW be interned or detained for not less than 30 days for presumptive service connection for heart disease).  

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in line of duty by an enemy government or its agents, or a hostile force, during a period of war; or by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2011)

VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  Such findings shall be accepted only when detention or internment is by an enemy government or its agents.  38 C.F.R. § 3.1(y)(1) (2011).  

In all other situations, including those in which VA cannot accept the service department findings, VA shall consider the circumstances of detention or internment in determining POW status.  To be considered a former POW, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war.  Such circumstances include, but are not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.  38 C.F.R. § 3.1(y)(2) (2011).  

The phrase "to detain" means "[t]o keep under restraint or in custody" or "to keep from proceeding; keep waiting; delay."  The phrase  "to intern" means "to restrict or confine within prescribed limits, as prisoners of war, enemy aliens, or combat troops who take refuge in a neutral country," or "[t]o segregate and confine a person or group, [especially] those suspected of hostile sympathies in time of war."  See McBurney v. Shinseki, 23 Vet. App. 136, 140-41 (2009), quoting Webster's Unabridged Dictionary 541 (2d ed. 2001) and Black's Law Dictionary 820 (8th ed. 2004).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran is a former POW who died from heart disease and that she is therefore entitled to service connection for the cause of the Veteran's death on a presumptive basis.  See 38 C.F.R. § 3.309(c)(2011) (providing that if a Veteran is a former prisoner of war, atherosclerotic heart disease or hypertensive vascular disease shall be service connected if manifest to a compensable degree at any time after discharge, provided rebuttable presumption provisions are also satisfied).  

As set forth above, despite multiple requests from VA, the service department has been unable to provide evidence which either establishes or refutes the Veteran's status as a former POW.  Because the service department has not been able to certify that the Veteran was a POW, the Board must consider the evidence as a whole in determining whether the Veteran meets the criteria for a former POW.  38 C.F.R. § 3.1(y) (2011); see also Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (discussing the Board's responsibility, as the finder of fact, to analyze the credibility and probative value of the evidence).  

The record in this case includes the appellant's statements and testimony to the effect that the Veteran told her that during his World War II service, he was captured by enemy forces and detained for three days at a military holding facility before making his escape.  

Having had the opportunity to observe the appellant's demeanor at the May 2010 Board hearing, and noting the consistency of her statements during the course of this appeal, the Board finds that her statements are credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

The Board also notes that Veteran's description of his POW experiences is consistent with the circumstances of his service, as reflected in official records and historical accounts.  As noted, the Veteran's available military personnel confirm that he participated in combat operations with the 87th Mountain Infantry Regiment, 10th Mountain Division, in the Apennine Mountains and Po Valley, Italy, from January to May 1945, during which his company engaged in "savage firefights with the enemy."  Moreover, an archivist from the 10th Mountain Division Resource Center has located an eyewitness account of the 10th Mountain Division's combat operations in March 1945 in Italy.  The eyewitness recalled that during this period, some Americans were taken prisoner by the Germans for a brief period but were able to escape to the American lines before being transferred to POW camps.  The archivist noted that this account supported the Veteran's report that he had been taken prisoner, but had escaped and returned to his unit during heavy combat, and explained why there were no notations of his POW status in official records.  

As set forth above, 38 C.F.R. § 3.1(y)(2) provides that VA must also consider the circumstances of detention or internment in determining POW status.  To be considered a former POW, a serviceperson must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war, including physical hardships or abuse, psychological hardships or abuse, malnutrition, and unsanitary conditions.  

Here, the record on appeal provides limited information as to the specific kinds of hardship experienced by the Veteran during his period of detention.  The appellant did recall, however, that the Veteran described being very fearful during his period of detention by the Germans because he was Jewish.  The Jewish experience in Europe during World War II is well documented and the Board therefore finds sufficient basis upon which to conclude that the Veteran was forcibly detained by the enemy during World War II and that he suffered psychological hardship during that period of detention, however brief.  Under these circumstances, and affording the appellant the benefit of the doubt, the Board finds that the criteria for recognition of the Veteran as a former POW for VA compensation purposes have been met.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2011).  

Again, VA regulation provides that if a Veteran is a former POW, atherosclerotic or hypertensive heart disease and its complications, including myocardial infarction and congestive heart failure, shall be service connected if manifest to a degree of 10 percent or more at any time after discharge or release from active service even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are satisfied.  See 38 C.F.R. 3.309(c)(1) (2011).  

In pertinent part, the rebuttable presumption provisions provide that where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2011).

In this case, the Board finds that the record on appeal contains no affirmative evidence establishing that the heart disease which caused the Veteran's death was not incurred during service.  38 U.S.C.A. § 1113 (West 2002).  Indeed, the appellant has provided a letter from the Veteran's physician indicating that it is his opinion that the Veteran's heart disease was as likely as not related to combat service during World War II.  

Under these circumstances, the Board finds that the Veteran's heart disease, including ischemic cardiomyopathy and coronary artery disease, may be legally presumed to have been incurred during his active service.  38 U.S.C.A. §§ 101(32), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 3.309 (2011).  In light of the death certificate indicating that the Veteran died from ischemic cardiomyopathy, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


